FILED
                                                    FEBRUARY 1, 2019
                                                In the Office of the Clerk of Court
                                               WA State Court of Appeals, Division III




   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION THREE
STATE OF WASHINGTON,                       )
                                           )       No. 35576-4-III
                    Respondent,            )
                                           )       ORDER WITHDRAWING
       v.                                  )       OPINION
                                           )
JEAN PAUL WHITFORD,                        )
                                           )
                    Appellant.             )

      IT IS ORDERED that the opinion filed January 31, 2019, is hereby withdrawn. A

new opinion will be filed in due course.

      PANEL: Judges Fearing, Korsmo and Pennell

      FOR THE COURT:


                                           ___________________________________
                                           ROBERT LAWRENCE-BERREY
                                           Chief Judge